ROBERTS, J.,
dissenting.
I dissent from the majority opinion because I believe the language of the statute, "deleterious or offensive substance” is applicable to this situation where "between two and six hundred tires [were] on [petitioners’] property within a drainage way.” The American Heritage Dictionary (New College Edition 1979), at 349, defines "deleterious” as "having a harmful effect.” Synonyms of "deleterious” are "damaging, detrimental, hurtful, injurious, mischievous, nocent, nocuous, * * * ” Webster’s Collegiate Thesaurus 210 (1976). The presence of two to six hundred tires in a drainage way are, in my opinion, all of those. And further, the majority opinion overlooks the second portion of ORS 164.785(1) which states, "* * * or in any other manner befoul, pollute or impair the quality of any * * * drainage ditch * * The referee’s finding that abandoned tires may harbor rodents and provide an environment for mosquito larvae is sufficient to find petitioners in violation of the portion of the statute quoted above.
For these reasons I respectfully dissent.